Exhibit 10.1

FIRST AMENDMENT

TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of December 15, 2006, by and between STAR SCIENTIFIC, INC., a
Delaware corporation (the “Company”), and JONNIE R. WILLIAMS (“Executive”).

Recital

Company and Executive are parties to that certain Executive Employment Agreement
(the “Employment Agreement”), dated as of December 30, 2005. The term of the
Employment Agreement expires on December 31, 2006, and the parties desire to
extend such term until March 31, 2007.

Agreement

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements of the parties hereunder, and for other good and valuable
consideration the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Recital. The recital to this Agreement is incorporated by reference.

2. Extension of Term. Section 1.7 of the Employment Agreement is hereby amended
by deleting such section and replacing it with the following:

1.7 Term. Unless sooner terminated as provided in Section 4 hereof the term of
this Agreement shall commence on January 1, 2006 and shall continue until
March 31, 2007 (the “Term”).

3. Ratification and Confirmation. Except as modified herein, all of the terms of
the Employment Agreement are hereby ratified and confirmed.

4. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, executors, personal
representatives, successors, and permitted assigns, and to the benefit of no
other party.

5. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Commonwealth of Virginia, without reference to its
conflicts of laws principles.

6. Counterparts; Facsimile or Electronic Delivery. This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, and
all of which together shall constitute one and the same instrument. Delivery of
signed copies of this Agreement by facsimile or by other electronic means shall
be sufficient and shall be binding on the parties whether or not subsequent
delivery of original documents is contemplated by the parties.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:   STAR SCIENTIFIC, INC.   By:   /s/ Paul L. Perito   [SEAL]

Name:

Title:

 

Paul L. Perito

Chairman, President and Chief Operating Officer

 

 

 

EXECUTIVE:  

/s/ Jonnie R. Williams

  [SEAL] Name:   Jonnie R. Williams  

 